                   Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 1 of 44




                                                   LAW OFFICES OF

                                              JEFFREY LICHTMAN
                                                  11 EAST 44 TH STREET

                                                       SUITE 501

                                              NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                                www.jeffreylichtman.com
                                                                                                  PH: (212) 581-1001
JEFFREY EINHORN                                                                                    FX: (212) 581-4999
JASON GOLDMAN




                                                      August 23,2019

        BY ECF & EMAIL
        Hon. Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                  Re: United States v..Jones, et aI., 18 CR 834 (PAE)

        Dear Judge Engelmayer:

                  A.     INTRODUCTION

                This letter is submitted on behalf of defendant Kifano Jordan in anticipation of his
       September 6, 2019 sentencing. With this letter, the defendant respectfully requests a sentence
       that is "sufficient, but not greater than necessary to comply with the purposes" set forth in 18
       U.S.C. § 3553(a)(2) due, in part, to the "nature and circumstances of the offense and the history
       and characteristics of the defendant." 18 U.S.c. § 3553(a)(1). As demonstrated herein, a
       guidelines sentence of fifteen years imprisonment - the sentence recommended by Probation - is
       more than adequate to meet the ends of justice in this case, especially in light of the multiple
       mitigating factors that we present, including the defendant's success as an entrepreneur despite
       his extraordinarily difficult childhood and his extensive mentoring and support for others in his
       community.

                  B.    THE DEFENDANT'S GUILTY PLEA
                        AND RESULTING GUIDELINES RANGE

               On March 28,2019, Mr. Jordan pleaded guilty pursuant to a plea agreement to Counts
       One and Two of a two-count Superseding Information which charged him with possessing a
       firearm in furtherance ofa crime of violence, in violation of 18 U.S.C. § 924(c) (Count One), and
       possessing a firearm which was brandished and discharged, also in violation of 18 U.S.c. §
       924( c) (Count Two). See March 21, 2019 Plea Agreement ("Plea Agreement") at p. 1. Mr.
           Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 2 of 44



JnPFRTIY LIeI TIMAN

  Hon. Paul A. Engelmayer
  United States District Judge
  August 23,2019
  Page 2

  Jordan faces a statutory minimum of 15 years and a maximum term of life imprisonment. Id. at
  p.2.

          As recounted in the Presentence Investigation Report ("PSR"), the Guideline for
  violations of 18 U.S.C. § 924(c) is U.S.S.G. § 2K2.4. PSR at ~ 53. Pursuant to 2K2.4(b), the
  guideline sentence for both Counts One and Two becomes the minimum term of imprisonment
  required by statute, with Chapter Three adjustments and the defendant's criminal history having
  no application to this calculation. Id. Accordingly, Mr. Jordan's Guidelines are 60 months on
  Count One and a consecutive 120 months on Count Two, resulting in a total of 180 months
  imprisonment. PSR at ~~ 100-102.

         C.      THE DEFENDANT'S BACKGROUND
                 AND THE NATURE OF THE OFFENSE -
                 APPLICATION OF § 3553(a) FACTORS

          Since the Supreme Court's decision in United States . Booker, 543 U.S. 220 (2005), the
  Sentencing Guidelines have been rendered advisory in nature, leaving sentences to the district
  court's discretion, guided by the Guidelines and the other factors contained within 18 U.S.c. §
  3553(a) and bounded by any applicable statutory minimum and maximum. This Section directs
  sentencing courts to "impose a sentence" that is "sufficient. but aot greater than necessary, to
  comply with" the "need for the sentence ... to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; to afford adequate deterrence
  to criminal conduct; [and] to protect the public from further crimes of the defendant .... " 18
  U.S.c. §3553(a)(1)-(2) (emphasis supplied). In making this determination, courts are to consider
  "the nature and circumstances of the offense and the history and characteristics of the defendant
     " 18 U.S.c. § 3553(a)(1).

         The History and Characteristics of the Defendant

          We have attached 15 character letters in support of this submission, reflecting the
  significant and meaningful role that Mr. Jordan has played in the lives of friends and family
  members, as well as documenting his difficult childhood and the impact of his absentee father.
  PSR at ~ 71. It would be impossible to include a letter from every individual whom the
  defendant has positively influenced. Still, the myriad letters on which we remark paint a
  consistent picture of a "great and loving father," (August 15,2019 Letter of Ava Atkinson,
  attached as Exhibit A) who is "kind and giving," (July 26,2019 Letter of Binta Harvey, attached
  as Exhibit B) as well as a "mentor[]" who helped many young men and women "believe" in
  themselves. Letter of Elaine Wright, attached as Exhibit C; see also August 15,2019 Letter of
  Keona Delhall, attached as Exhibit D ("family means everything to Kifano"); July 11, 2019
  Letter of Solange Cole, attached as Exhibit E ("one of the most loving people I know today").
          Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 3 of 44



JE~YLICI~

 Hon. Paul A. Engelmayer
 United States District Judge
 August 23,2019
 Page 3

 Sadly, were it not for this sentencing, many of Mr. Jordan's exceptionally good deeds probably
 would have gone unrecognized.

        Mr. Jordan's Difficult Childhood

          As observed in the PSR and recounted in several of the submitted letters, Mr. Jordan's
 mother immigrated to the United States from Trinidad with the defendant and his sister when
 they were young children. PSR at ~ 71. Mr. Jordan's father, who was married to another woman
 at the time, stayed with his six other children in Trinidad (see Letter of Fitzroy Cambridge,
 attached as Exhibit F) and provided no financial support to Mr. Jordan's mother, who was left to
 work "long hours" as a nurse in order to make ends meet. PSR at ~ 73. Because of this lack of
 support from their father, Mr. Jordan and his sister were left alone in their Brooklyn home to
 "take care of themselves." Id. Worse, Mr. Jordan was "often picked on," as well as "assaulted
 and robbed" on "several occasions," causing him to begin suffering from anxiety and frequent
 nightmares. Id.

         Sasha Jordan, the defendant's sister, describes their childhood in her letter to the Court:
 "we were latchkey kids, and spent many afternoons at the Brooklyn[] Children's Museum ... until
 [our mother] returned home trom work." July 12,2019 Letter of Sasha Jordan, attached as
 Exhibit G. Sasha Jordan reports that the fact that her brother excelled academically did not help
 his situation - he attended a gifted and talented educational program and was "bullied" and
 picked on "because of his brain," making it "hard to be a smart child in [his] neighborhood." Id.;
 see also July 10,2019 Letter of Wally-Emmanuel Cambridge, attached as Exhibit H ("The
 bright-eyed little brother I knew ... changed a lot over [a] decade spent in Kings County, New
 York. He was more jaded, street smart and cynical, but his broad smile and comforting nature
 were still there.").

        Friend Latoya Mclean-Conyers provides more detail in her letter to the Court concerning
 her and Mr. Jordan's childhood difficulties:

                I recall us in junior high school protecting one another. We went
                to LS. 390 which was right across the street from [the] Albany
                Projects. Sometimes it was a scary situation because there were a
                lot of times we witness[ed] violence. We were consider[ed] smart
                kids, because we were in the higher modules in school.
                Unfortunately there were times we got picked on because of our
                intelligence. We became family, people really thought we were
                cousins. We just protected one another and our friends. Wh[at]
                Kifano had, he would share.
           Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 4 of 44



JEFFREY LICHTMAN

  Hon. Paul A. Engelmayer
  United States District Judge
  August 23,2019
  Page 4

  June 21, 2019 Letter of Latoya Mclean-Conyers, attached as Exhibit 1.

          Further, Mr. Jordan had little relationship with his father during his upbringing - Fitzroy
  Cambridge visited his son very rarely and "was never affectionate and often yelled at him during
  [his visits]." Id. He then attempted to justify his lack of affection and support by telling the
  young Kifano Jordan that he should be "grateful" that he even knew his father. Id. An admitted
  "failed parent," Mr. Cambridge expresses his remorse to the Court for being an absentee father,
  the "same thing" his father did to him, writing: "[i]n the twenty plus years that Kifano lived in
  the USA[,] I was only able to visit him twice." Ltr. of Fitzroy Cambridge, Ex. F. Mr. Cambridge
  also offers to "take the blame for his [son's] serious wrongdoings," which he attributes to his
  own failings as a parent. Id.; see also June 22, 2019 Letter of Ebony Morczinek, attached as
  Exhibit J (Jordan's mother's "long hours and the absence of a male presence in the home left him
  easy fodder for the gangs in Brooklyn").

         An Entrepreneur and Businessman

          Despite his difficult childhood and his dropping out of high school after the tenth grade
  (PSR at ~ 89), Mr. Jordan became a "successful entrepreneur" and businessman. See Ltr. of
  Elaine Wright, Ex. C. After leaving school, he purchased and sold used cars (id. at '193) and
  then in 2011, he co-founded Dollhouse Cosmetics with his then-girlfriend, making
  approximately $50,000 per year from the endeavor until they split up. Id. at ~ 92. In 2016, Mr.
  Jordan founded Trey Way Entertainment, a successful entertainment management company,
  wherein he earned a "pre-negotiated percentage of the proceeds ... from concerts and other
  promotional events ... on behalf of his clients," which included multiple famous rap artists and
  musicians. Id. at ~ 91. Additionally, Mr. Jordan founded and promoted a small record label, J-
  Five Records, which he operated together with his management company. Id. Many around him
  took notice of his drive to succeed and the positive impact of his efforts on his community-
  heaping praise on him in the submitted letters. li, Letter of Fawwaz Cambridge, attached as
  Exhibit K ("His record label was the best thing that happened to his community .... He became a
  true inspiration"); Ltr. of Ebony Morczinek, Ex. J ("realized his goal of becoming a music
  executive").

         A Mentor and Positive Role Model

         While perhaps surprising given the nature of the charges in this case, many of those who
  submitted letters for the Court's consideration included anecdotes of the defendant's
  extraordinarily positive influence on their lives - whether by providing mentoring or just helpful
  advice. See,~, Ltr. of Ava Atkinson, Ex. A ("always there for me when I needed him"); Letter
  of Sabre O'Neil, attached as Exhibit L ("He has been an excellent mentor to me[,] especially
  when I was in college pursuing my business degree"). For example, Michael Ortiz writes that
           Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 5 of 44



JEfrFREY LICHTMAN

  Han. Paul A. Engelmayer
  United States District Judge
  August 23,2019
  Page 5
  "Kifano helped [him] become a better man," concluding that "[f]rom understanding business
  strategies to seeing the bigger picture in all situations, [he] was the man who always listened."
  Letter of Michael Ortiz, attached as Exhibit M; see also Ltr. of Fawwaz Cambridge, Ex. K ("My
  older brother is my role model, he taught be a lot of life changing lessons .... ").

         A va Atkinson informs the Court of her experiences with the defendant helping her start
  her own business:

                 Since I[] met Kifano back in June of2013[,] he [has] always
                 known how passionate I was about doing hair, the good friend
                 [that] he is to me he wanted to help me start my own hair business .
                 ... [H]e showed me if! really want something I have to go out and
                 get it ... and he believed in me. He introduced 111 to yo ung women
                 who were already in the bail' business and they were able to hme
                 great advice with me as well, he shovv"ed me that it important to
                 live mv life to the fullest but also stay focu sed on mv goals.

  Ltr. of Ava Atkinson, Ex. A (emphasis supplied). Sabre O'Neil had a similar experience with the
  defendant, praising: "as an [as]piring makeup artist he advised me on some business ideas and
  how to become a business owner," and further, he "has been nothing but a positive influence [on
  me]." Ltr. of Sabre O'Neil, Ex. L.

          Keona Delhall recalls in her letter that Mr. Jordan encouraged her to return to school so
  that she could fulfil her dream of becoming a teacher:

                 [T]he first day we met I told him I was in school to become a
                 teacher but I gave school a break. He wasn' 1100 pleased with that
                 evervday he encouraged me to go back to schoo l. I was so caught
                 up into overworking myself with my job and having a social life,
                 going to school became so overbearing for me. Kifano was so fun
                 to be around, he'd always invite me out to parties, out to eat,
                 movies even a regular day with him was so much fun. Until one
                 day he to ld me he won't be inviting me out anymore until I sign
                 back up for school, he d always said it s cool to be a pretty girl but
                 you need to have brains as well. Due to the fact he's always been a
                 good friend of mine I knew he was looking out for me and wanted
                 the best for me, so that week I decided to go back to school to sign
                 up. I enrolled in the fall semester at Kingsborough Community
                 College In September 2016, working at a dental office and going to
                 school was a bit hard for me. I always knew Kifano was such a
          Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 6 of 44



JE~YLICI~

 Hon. Paul A. Engelmayer
 United States District Judge
 August 23, 2019
 Page 6
                smart guy but 1 didn't know he was as smart as he is, one of the
                hardest classes 1 had to take in Kingsborough [was] [h]istory.
                Sometimes he would come over to my hous . to help me with
                homework or 1 would call him anytime of the day and he d help me
                over th phone.

 Ltr. of Keona Delhall, Ex. D (emphasis supplied); see also Ltr. of Elaine Wright, Ex. C ("He
 made my daughter believe in herself and many other young adults look up to him as well").

         Sasha Jordan praises that her brother "always shared fundamental tips with [her] on how
 to be a successful business owner," (Ltr. of Sasha Jordan, Ex. G) and Binta Harvey adds that he
 "has always been there to push [her] to do better and continue to reach [her] goals." Ltr.ofBinta
 Harvey, Ex. B; see also Ltr. of Solange Cole, Ex. E ("I can always count on him for his support
 in any way needed, he's always willing to help"). Mr. Jordan's brother, Wally-Emmanuel
 Cambridge, who was raised by their father before immigrating to the United States, writes of the
 aid that he received from the defendant during his college years:

                Throughout my undergraduate years, he remained a constant source
                of support. As a black migrant it was very challenging adjusting to
                the racism, classism and xenophobia that existed around me. 1
                sometimes would feel like giving up and returning to Trinidad, if
                only to escape the trials that lay ahead.

                D espile the fact that he was a ... dropout. Kifano would give me
                sage advice all how to navigate my tribulations and always pushed
                me to stay in school and finish my degree.

 Ltr. of Wally-Emmanuel Cambridge, Ex. H (emphasis supplied).

        Dale Dickson recounts for the Court the possibly life altering advice that he received from
 Mr. Jordan when he was younger - counseling him against joining a gang:

                Myself, as a young adult 1 did not have any family support or
                guidance, Kifano became my mentor, a positive impact on my life
                and big part ofthe person 1 am today.

                He taught me 1 can accomplish anything if! give it 110%. He also
                taught me to believe in myself and have faith in myself.
            Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 7 of 44



JEFFREY LICHTMAN

  Hon. Paul A. Engelmayer
  United States District Judge
  August 23,2019
  Page 7
                 I've seen Kifano as a selfless, compassionate person for all the
                 time I've known him. He helped me and my family, no matter what
                 the situation. Over the past 20 years he supported me
                 unconditionally. He helped me buy my first car and encouraged
                 me to stay in school and graduate.

                 But the most important thing that Kifano has done for me was
                 stopping m from joining the Bloods gang. Although, Kifano is a
                 member of the Bloods, he has never ever glorified it or encouraged
                 me or anyone else to become a member of the Bloods. Kifano has
                 only deterred myself and many other young teens from getting
                 involved with gangs.

                 Kifano honestly never promoted or wanted me or anyone else to
                 join the Bloods, he knew it was the wrong choice. Instead h only
                 talked about all the bad things thatcome with it and how nothing
                 go d come from joining a gang. olety because of him I didn't
                 join the Bloods and I couldn ' t thank him enough fOt,that. Without
                 him pushing me away from gangs as a teen I wouldn't bc the
                 person I am today. Because of this I strongly believe Kifano saved
                 my life by stopping me from joining the bloods.

                 I am currently 33 years old. I own a successful business and I have
                 no doubt in my mind iliat I wo uldn't be in this position without
                 Kifano' gLlidal1ce and support.

  Letter of Dale Dickson, attached as Exhibit N (emphasis supplied).

         A Family Man and Surrogate Father

           Nearly every letter submitted on behalf of Mr. Jordan touched on his own love and
  dedication for his children and his efforts to step in for those being raised without a father. See,
  ~,July 11,2019 Letter of Jude Joseph, attached as Exhibit 0 ("always brought gifts and kisses
  to his family"); Ltr. of Fitzroy Cambridge, Ex. F ("displayed love and affection to his other
  siblings"). Binta Harvey praises: "When it comes to his family and the people he love[s], he will
  give his last." Ltr. of Binta Harvey, Ex. B. And with regard to his involvement in the raising of
  their child together, Ms. Harvey adds:

                 He is a provider and protector for our son. E ery young man needs
                 a role model in their father and that is what Kifano strives to be
           Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 8 of 44



JTIFPREY LICI ITMAN

  Hon. Paul A. Engelmayer
  United States District Judge
  August 23,2019
  Page 8
                 every day for his son, ven in the situation he is now. He is a
                 reliable father and friend. Whenever his son or I w[ ere] in need or
                 distress, I could call him and he would be there.

  Id. (emphasis supplied); Ltr. of Ava Atkinson, Ex. A ("so family oriented"); Ltr. of Dale
  Dickson, Ex. N ("a great father to his children").

          Family friend Solange Cole notes that during her conversation with the defendant's
  mother, "she mentioned that Kifano is always the first to call her on her birthday, and any other
  special occasion." Ltr. of Solange Cole, Ex. E. Similarly, half-brother Wally-Emmanuel
  Cambridge observes: "Throughout my 37 years, Kifano has been a constant in my life; the life of
  my siblings, and in the lives of my son and my daughter. His gregarious nature, generosity,
  kindness and sweetness will be dearly missed by us all." Ltr. of Wally-Emmanuel Cambridge,
  Ex.H.

         Further, friend Michael Ortiz recalls for the Court the advice that he received from Mr.
  Jordan concerning the "importance of family" in his letter:

                 At thc cnd of the day[,] Kifano would always remind me about the
                 importance of family. Kifano, a family man and father to 5 sons
                 always reminds me that family is everything. No matter how much
                 success or stardom one can achieve, your love and support will
                 always come from family. That is one key element I always
                 remind myself when times get tough.

  Ltr. of Michael Ortiz, Ex. M .

         Although he lacked a father figure during his childhood, many letter writers observed that
  Mr. Jordan voluntarily stepped in as a parent to others that he encountered in his community.
  Ava Atkinson informs:

                 Not only was he a good person to m[e], but my four children, my
                 oldest is 20 years old, my twin boys are 14 years old and my
                 youngest is a girl which is 12 years old. I've always been very
                 overprotective of my kids as any parent would be but Kifano
                 himself is a great and loving father to his own children. My kids
                 looked up to him as an uncle, he would take my boys to play
                 basketball, watch sports together and also go to arcades .... Kifano
                 and I were always close, I confide_d in him about how hard it is
                 being a single mother of four. He al ways uplifted my spirits and
           Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 9 of 44



JEFFREY LICHTMAN

  Hon. Paul A. Engelmayer
  United States District Judge
  August 23, 2019
  Page 9
                 gave me great advice; at times my kids would give me a hard time
                 and Kifano would come over and have a sit down with all of us.
                 He would make sure they listen to me and do what they have to in
                 schooL we shared many things in common one main thing was
                 how. important fami ly is and be became family t us.

  Ltr. of Ava Atkinson, Ex. A (emphasis supplied); see also Ltr. of Elaine Wright, Ex. C ("He
  made my daughter believe in herself and may other young adults look up to him as well"). Sasha
  Jordan adds that in their community, "the kids and their mothers loved [her brother] and he was
  respected because of the role he played [in their lives] [and] he would jokingly call them all his
  sons and daughters." Ltr. of Sasha Jordan, Ex. G; see also Ltr. of Fawwaz Cambridge, Ex. K ("I
  know my brother to be that guy from his community to spend all his pocket money buying ice
  cream for all the young kids .... ").

         Ebony Morczinek witnessed this dedication to others firsthand, recounting in her letter to
  the Court:

                 On one of his travels, he paid a surprise visit to one of my
                 nephews, the son of another brother who lives in Trinidad &
                 Tobago. Due to distance, that brother cannot be a physical
                 presence in his son's life. Kifano took the initiative to be a l'ather
                 figure for this voung man and would organiz his busines travel in
                 order to see him on a regular basis. On this instance, he found our
                 nephew and his siblings in dire financial straits. He immediately
                 stepped in financially and rallied the rest of the fam ily to come to
                 their assistance with clothing, lood and moral support. Despite his
                 commitments, he stayed in Virginia until the situation was
                 stabilized. This is but one example of how he has been a provider
                 for his own children, the children in his Brooklyn community and
                 other members of our family.

  Ltr. of Ebony Morczinek, Ex. J (emphasis supplied); see also Ltr. of Dale Dickson, Ex. N ("He
  was that figure in my life when 1 didn't have anyone and helped me grow in my fragile teen
  years. He helped shape[] me .... ").
           Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 10 of 44



JEFFREY LICHTMAN

  Hon. Paul A. Engelmayer
  United States District Judge
  August 23,2019
  Page 10


         D.      CONCLUSION

          Defendant Kifano Jordan comes before this Court asking for mercy. A life filled with
  good deeds and hard work has been marred by his criminal actions. Nevertheless, as the
  powerful enclosed letters reveal, Mr. Jordan is a decent and giving man who unlike many
  defendants has made very sincere efforts to help family and friends throughout his life, when no
  one was watching, when he had no need to impress ajudge deciding his fate. For these reasons
  and the others stated herein, the mandatory minimum sentence of fifteen years imprisonment is
  respectfully requested.


                                               Respectfully submitted,



                                               Jeffrey Li man
                                               Jeffrey Einhorn


  cc:    Michael Longyear, Esq.
         Jacob Warren, Esq.
         Assistant United States Attorneys (by ECF & hand delivery)
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 11 of 44




               EXHIBIT A
          Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 12 of 44




Hon.Paul Engelmayer
United States District Judge
40 Foley Square
New York, New York 10007

August 15th, 2019
Character Letter for Kifano Jordan



Dear Jeffrey Lichtman,

                I have known Kifano Jordan since 2013 and he's always been very kind, caring,
 loving and understanding. Not only was he a good person to myself but my four children, my
 oldest is 20 years old, my twin boys are 14 years old and my youngest is a girl which is 12 years
 old. I've always been very overprotective of my kids as any parent would be but Kifano himself
 is a great and loving father to his own children . My kids looked up to him as an uncle, he would
 take my boys to play basketball, watch sports together and also go to arcades. He was so family
 oriented whenever he had the time, we all would go out to eat, movies, the beach, shopping or
just do a family dinner at home. It was always a good time when Kifano came around, he's such
 a good~hearted individual. Kifano and I were always close, I confided in him about how hard it is
 being a single Mother of four. He always uplifted my spirits and gave me great advice; at times
 my kids would give me a hard time and Kifano would come over and have a sit down with all of
 us. He would make sure they listen to me and do what they have to in school, we shared many
things in common one main thing was how important family is and he became family to us. Also,
we've shared an apartment together for a year, us living together for a year made us even
closer. It was such a good feeling sometimes to wake up from my nap after a long day of work
to find my kids and Kifano watching movies and laughing together.
                 He was always there for me when I needed him as real friends should be, we
went on three vacations together. First was California in 2017 where he met a few of my family
members that live out there, in that short period of time them knowing him they all loved him. All
of them got to experience great moments with him like I have, he made sure the few days we
were there we all had nothing but fun, although Kifano can't dance to save his life he'd dance
with us to make us laugh. Kifano loves good food, Asian Cuisine, Latin Cuisine or Caribbean
cuisines it didn't matter to him he sure knows how to pick good restaurants. The whole time we
spent in California he found new restaurants for us to try and they were actually pretty good .
Kifano showed everyone a good time, my cousins were actually sad when we had to leave
California. Shortly after our California trip we then went to Miami for his little cousin birthday. I
thought it was so nice how he surprised her with a birthday vacation. He was planning it for
months, he made sure he had activities planned out for her two friends and myself. He didn't
mind just letting the ladies have fun, sometimes he'll join us or other times he'll just relax for the
day. As I've stated before he's big on finding good restaurants, we ate at some of the nicest
restaurant's Miami has to offer, we went jet skiing, zip lining and to the beach. I enjoyed my
vacation in Miami with them we had so much fun .
        Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 13 of 44




       Since I've met Kifano back in June of 2013 he always known how passionate I was about
doing hair, the good friend he is to me he wanted to help me start my own hair business. We
then went back to California in July in 2018, he showed me if I really want something I have to
go out and get it can't be lazy and he believed in me. He introduced me to young women who
were already in the hair business and they were able to share great advice with me as well, he
showed me that it's important to live my life to the fullest but also stay focused on my goals.
Truly Kifano is a great person and I hope from reading my letter and understanding the Positive
influence he had on not only myself but my children you can see pass the mistakes he has
made. My kids and I are very saddened by the news of his sentencing, we try to visit and write
him as often as we can.



Sincerely,
Ava Atkinson
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 14 of 44




                EXHIBITB
         Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 15 of 44




                                                                                               July 26, 2019

Hon. Paul Engelmayer,



         My name is Binta Harvey and I am writing this letter on behalf of Kifano Jordan. I have known
 Kifano for about 30 years. We went to the same Elementary and Junior High School together. We are
also from the same neighborhood and we share an 11 year old son together. Kifano has always been a
 kind and giving person. Kifano is a people's person who has a generous heart; and that is what draws
people to him along with his people's skills. When it comes to his family and the people he love, he will
give his last. He is a provider and protector for our son. Every young man needs a role model in their
father and that is what Kifano strives to be every day for his son, even in the situation he is in now. He is
a reliable father and friend. Whenever his son or I was in need or distress, I could call him and he would
be there. He takes his role as a father very seriously and strives to be better for his sons every day.
Kifano is a smart and intelligent young man who has always been there to push me to do better and
continue to reach my goals. Writing this letter, I recognize that Kifano has been convicted of some
serious crimes, but I truly believe Kifano made some bad decisions and would take them back if he
could . Kifano took a few wrong turns in life but I am confident with the help of family and friends, and
the lessons learned throughout this whole process, he will take a right turn after serving his time.
Kifano has a bright future ahead of him and will come home and put all his positive ideas and goals into
play.




                                                                           Yours faithfully,



                                                                           Binta Harvey
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 16 of 44




               EXIDBITC
         Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 17 of 44




Hon.Judge Paul Engelmayer
United States District Judge
40 Foley Square
New York,New York 10007

Dear Hon.Judge Paul Engelmayer :
I met Mr.Jordan due to him giving my daughter a shoot at pursuing her dreams.At first I was skeptical but
once I met him all my worries were put to rest.He truly mentored her on a professional and at times a
personallevel.One time she called herself running away he talked to her and convinced her to come
home and also let her know where she went wrong. He has shown to me to be nothing but a young
gentleman. The shottie people speak of I have never met nor seen.! find it hard to fathom he and
Mr.Jordan are one in the same.He made my daughter believe in herself and many other young adults look
up to him as wel1.Every situation has its pros and cons and the world will never know the magnitude of
His capabilities if he is locked away for a long time.He can be rehabilitated.If given the opportunity I'm
convinced he would be a productive member of society. We can't ignore he employed many people who
would have never gotten a chance to live out their dreams.We should not over look the fact in a short
time he was able to become a successful entrepreneur which shows he is capable of learning and
adapting.!n short I believe incarceration for a long period of time wouldn't benefit anyone especially if
they are capable ofrehabilitation and can become a member of society.

Best,
Elaine Wright
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 18 of 44




                EXHIBITD
         Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 19 of 44




Hon.Paul Engelmayer
United States District Judge
40 Foley Square
New York, New York 10007

August 15th, 2019
Character Letter for Kifano Jordan



Dear Jeffrey Lichtman, Esq.

       I met Kifano back in the summer of 2013 through my older cousin, since the first day he has
 been nothing but genuine to me. Kifano has been to so many family events my family has
 thrown, anytime he was around it was always great energy. Kifano has such an uplifting spirit,
 from the first day we met I told him I was in school to become a Teacher but I gave school a
 break. He wasn't too pleased with that,everyday he encouraged me to go back to school. I was
 so caught up into overworking myself with my job and having a social life, going to school
 became so overbearing for me. Kifano was so fun to be around, he'd always invite me out to
 parties, out to eat, movies even a regular day with him was so much fun. Until one day he told
 me he won't be inviting me out anymore until I sign back up for school, he'd always said it's cool
 to be a pretty girl but you need to have brains as well. Due to the fact he's always been a good
 friend of mine I knew he was looking out for me and wanted the best for me, so that week I
 decided to go back to school to sign up. I enrolled in the fall semester at Kingsborough
 community college In September 2016, working at a dental office and going to school was a bit
 hard for me. I always knew Kifano was such a smart guy but I didn't know he was as smart as
he is, one of the hardest classes I had to take in Kingsborough would History. Sometimes he
would come over to my house to help me with homework or I would call him anytime of the day
and he'd help me over the phone.
      Not only was Kifano a kind friend to me, he also encouraged me to read books and feed my
brain as he would say. One book he told me to read was "Three Magic Words:The Key to
Power,Peace and Plenty" by Uell Stanley Andersen, 1m grateful he introduced me to that book
because it taught me about how powerful the mind can be, also how to project my thoughts into
reality. Kifano is also a great listener, I could come to him about my crazy boyfriend problems he
would let me vent for hours. Not only would he listen to me he gave me great advice, he
watched me grow into the young lady I am today. He just wanted me to be with the right guy, he
always told me I could do better. Kifano also just wanted me to be happy no matter who I was
with, I believe due to the fact his mother and him shared a great relationship he knew how
women should be treated . All the women in my family and close lady friends loved him, he's
always been very polite and well mannered. Family means everything to Kifano, there was one
time in particular my cousin and I had a big fall out. We weren't speaking to one another for a
few months, once Kifano found out he literally got all three of us together at brunch and made
us talk it out. He didn't care who did what, who was right or wrong he just wanted us to act like
family again. All my years of knowing Kifano he's been nothing but good to my family and I, he's
such a kind hearted, loving and motivating person. I'm well aware of the Charges Kifano has
        Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 20 of 44




against him, he's made a few mistakes in the past.Knowing him for six long years I know he's a
loving person, hopefully after reading my letter you get an understanding of how much of a good
person he is. I'm deeply saddened about the news of his sentencing, I try to uplift his spirits
whenever he calls me or when I visit. He had so much gOing for himself, I miss my dear friend.



Sincerely,
Keona Delhall
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 21 of 44




                EXHIBITE
          Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 22 of 44




                                                         07/11/2019
To:

Han. Paul Engelmayer

United States District Judge

40 Foley Square

New York, New York 10007

Your Honour,

My name is Solange Cole and I am a very close family friend to Klfano Jordan. I am 43 years old, married
for the last 12 years and a very proud mother of 3. I am currently pursuing a master's degree in health
management and policy at NYU University. I have employed at NYU Medical Center as a financial
analyst for the last 5 years. Klfaho and I have grown up as cousins, , have known him for 37 years.
Kifano and his family are very much family to me. I lived with them for five years in my very early
childhood days In NYC after relocating from Trinidad. Klfano was the baby amongst the other cousins
and I. He was very loving and stili is one of the most loving people I know today. Klfano has a very big
heart. He's very kind hearted. 'remember Kifano walking around on his tippy toes drinking his vanilla
ensure drinks as he didn't have much of an appettite. Always ready to give me some love with his hugs
and kisses.

I remember taking his mother, Suzzette Jordan to breakfast for her birthday three years ago, and during
our conversation she mentioned to me that Kifano is always the first to call her on her birthday, and any
other special occasion. Though our lives took separate paths as I became very much invested in raising
my own family and my career, It was always like a day was never missed when I would see or speak with
him. He has a very upbeat personality and his smile and charismatic personality can brighten up any
room. I can always count on him for his support in ahy way needed, he's always willing to help. I miss
seeing him and hearing him say, "what's up CUZf Our aunt that visits In the USA annually from Trlnldad ,
and who stays with me in NYC visited last year. During her time with me Klfano visited often to spend
quality time with her and my family. It was a great time as always he enjoyed spending time with us as
it always Is.

I khOW Klfano has been convicted of serious crimes. He's definitely reflecting on his life and definitely
wants to make a better life for him and his loved ones. He comes from a very spiritual family and has
been working on his own spirituality being, along with his mental health while incarcerated. I can
confirm that he Is a man of great Integrity, very dedicated to his family and entirely peace-loving. I hope
you will give him an opportunity for a second chance while making a fair decision.



Yours Faithfully,


.S~n~-eo~
Solange Cole
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 23 of 44




                EXHIBITF
        Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 24 of 44




                                                                               United States DistrictJ udge

                                                                                          40 Foley Square,

                                                                                 New York, New York 1007



Dear Hon Paul Engelmayer,


                   On the wall of the one room apartment that I and the other three siblings called home,
         hung a picture of a man that my mother said was my father. Who had a striking resemblance
         of a taxi driver in my community. Somehow I couldn't get it through my head after numerous
          nays from my mother that this person was not my dad who had migrated to England when I
        was just three, such was my longing for my father who was not there. This urging can do much
           to a child's mind in this development stage. Although I knew how I felt like and the longing
          that I had for my father I still went ahead and did the same thing to my son Kifano. After his
              grandmother which was an American citizen thought it best to get her daughter out of
                      Trinidad because of our relationship, as I was a married man at the time.
                     Kifano's mother an administrative nurse took even her supervision away from him
        leaving the streets to be his influence, no father and no mother supervision. In the twenty plus
         years that Kifano lived in the USA I was only able to visit him twice but never in his formative
        years, although he would visit me here in Trinidad about three years ago he visited me with his
        girlfriend . We planted a fruit tree in the memory of their visit in our conversations on that said
            visit he told me as he got older, he understood why it was so difficult for me to really be a
            father that he wanted a father to be. He was saying in other words he forgave me for my
                                                      absecnaism.
                      During his many visits to Trinidad Kifano displayed love and affection to his other
           siblings, his stepmother and others in the community should this letter reach the presiding
       judge I should be the one being on trial here and not my son Kifano. I would take the blame for
          his serious wrong doings to the federal government, as I should as a failed parent who gave
          Kifano the chance at a crime free life I say so because looking at his other siblings who I was
         able to neuter Ebony Eorciznek a Havard business school graduate and now a finance, Wally
                                           Emmanuel Cambridge a Howard
       University graduate and now an Attorney- at-law in Trinidad and Tobago, Medina Cambridge a
            graduate from John Moore university now a Marine Engineer in Trindad and Tobago and
           Fawwaz Cambridge soon to be a student at the Panam Flight school in Florida I shudder to
        think what he might have been, If he had the benefit of two parents. I knowing my son Kifano
          as I do I know he is rehabitable and I know he would be able to make something of his life if
                                               given a chance to do so.
                   I'm Fiztory Cambridge the father of Kifano Jordan and I'm guilty of the serious federal
                       charges against my son and as such I make a plead of leniency for him.

                                                                                          Your respectfully,
                                                                                         Fiztory Cambridge.
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 25 of 44




               EXHIBIT G
         Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 26 of 44




July 12,2019

Hon. Paul Engelmayer United States District Judge 40 Foley Square
New York, New York 10007

 Dear Judge Engelmayer,
I am Kifano Jordan's Sister I am three years older than he is. Kifano and I grew up in a single parent
 home with my mother Suzette Jordan who is a Registered Nurse. Our mother worked long hours to
 provide for us we were latch key kids, and spent many afternoons at the Brooklyn Children's Museum
 with many other kids from our neighborhood until she returned home from work. We both excelled
academically. My brother was sent to a school for the gifted and talented called Phillip Skylar where his
grades far surpassed many of the other gifted children. As the years went on it was hard to be s smart
child in our neighborhood my brother was bullied because of his brain and was forced to defend himself.
While stilI being challenged academically it was
Kifano never gave up hope of a better neighborhood where children was safe. He loved the neighborhood
children and would always buy ice cream for them when the ice cream truck came pass with its familiar
music, the kids and their mothers loved him and he was respected because of the role he played he would
jokingly call them alI his sons and daughters.
r am a business owner in Arizona and my brother always shared fundamental tips with me on how to be
successful in business owner. He has a charm with people that is undeniable. He showed me how to
respect others and make them feel loved. I know he is convicted of a serious crime but want you to
understand the man that is in your custody has a heart of gold for others customer service is one of his
passions and the love that he radiates even to strangers is undeniable!!! Please have mercy on him we
love him and our community and family needs him.
Sincerely yours, Sasha Jordan
Sasha Jordan 16610 S. 15th st Phoenix, A7. RS048 480-719-9601 Saslmjor@yahoo,com
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 27 of 44




               EXHIBITH
    Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 28 of 44




Hon. Paul Engelmayer

United States District Judge
40 Foley Square
New York, New York 10007
July loth 2019.




I write this letter begging your leniency on behalf of my younger brother, Kifano Jordan.
He is my father's second son, and I am the first. Although we have different mothers, I was
afforded the pleasure to grow up with him in Trinidad W.I. and we have remained close all of
our lives.

I was extremely disheartened to hear about his conviction for the serious crimes he faced, as I
believe he could have been anything that he decided to be; as I remember the boy he was and
the man that still remains, who has much to offer to society.
I remember attending Sunday School with him, prior to his migration in the late eighties. He
was always full of life, quick to make you smile and laugh, with his easy going nature being a
welcomed presence in my home.
I too would migrate to the United States, though much later in the late nineties, and we were
able to reconnect while I earned my bachelor's degree from Howard University in
Washington D.C ..

The bright-eyed little brother I knew had changed a lot over that decade spent in Kings
County, New York. He was more jaded, street smart and cynical, but his broad smile and
comforting nature were still there.
I remember as a freshman in Drew Hall, he would come at least once a month, and though we
were both seventeen at the time, we were still able to share a bed as brothers. The street and
external influences had never dulled his loving nature. And the boy I called" Fano-Li" still
enjoyed snoring loudly in my ear, as he cuddled his older brother, much as we did as toddlers.
Throughout my undergraduate years, he remained a constant source of support. As a black
migrant it was very challenging adjusting to the racism, classism and xenophobia that existed
around me. I sometimes would feel like giving up and returning to Trinidad, if only to escape
the trials that lay ahead.
Despite the fact that he was a middle school dropout, Kifano would give me sage advice on
how to navigate my tribulations and always pushed me to stay in school and finish my
degree.
    Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 29 of 44




I would eventually go on to get my BA from Howard in 2004, and my LLB and LLM from
the University of Leeds in the UK in 2012. I would later be called to the Bar in Trinidad and
Tobago in 2014.

Throughout my 37 years, Kifano has been a constant in my life; the life of my siblings, and in
the lives of my son and my daughter. His gregarious nature, generosity, kindness and
sweetness will be dearly missed by us all.
My sixteen year old son especially has taken the news particularly badly, as they were
extremely close. I don't want to condone or minimize my brother's crimes. As an officer of
the court, I am very au courant of the criminal justice system.
As a brother I can only plead for leniency on my brother's behalf. As a father, I can only ask
you reduce his sentence so my children can one day soon see, the uncle they have grown up
with and love.
No amount of money or fleeting street credibility can take the place of family. Sadly, my
brother Kifano has just begun to internalize this lesson. He is brilliant, handsome, strong and
sincere. He has a lot still to give to society. Please afford him the opportunity to do so,
instead of being another melanated statistic.
I can only pray for a minimum sentence, so the light that still exists in my brother's eyes, will
not be permanently snuffed out by the horrors of incarceration.
Thank you for your time and compassion.




Much Obliged,

Wally-Emmanuel Cambridge,
Attorney at Law.
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 30 of 44




                 EXHIBIT I
             Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 31 of 44




June 21, 2019

Hon. Paul Engelmayers

United States District Judge

40 Foley Square

New York, NY 10007



I am sadden by how difficult this letter is for me to write. I was given the opportunity to help you better
understand my long time school friend. I wish there was an ideal place to begin. But where does one
start when a love one life is on the line.1 still believe in Kifano. He has always been a great person that
came from a good home. , understand that it is contradictory, looking at what actually took place.

Growing up we lived on St. Marks. , ended moving their in fourth grade. , was award of the state. I didn't
have many friends however Kifano was welcoming and very nice to me. Kifano was a very
compassionate person . His whole family were loving and caring. He genuinely was concerned about
those we grew up with. He was very likeable and I used to say he would be a great boyfriend due to
sensitivity and his devotion to those he loved.

He is extremely bright, and the potential he has to give the world is buried inside. He is hurting more
than any of us can imagine, and yet adapting to an extremely unpleasant situation better than most ever
could.

He has a future ahead of him. He can actually turned his experience into something positive. I am pretty
sure that you have encountered many young men that are smart beyond their years but with so much
negativity around them can fall prey to their environment. , believe what he needs is hope. He has a
chance of achieving these goals. , believe that he is aware of the pain that he has caused, and is just as
shocked as the rest of us that he was capable of such horror.

I recall us in Junior High School protecting one another. We went to I.S. 390 which was right across the
street from Albany Projects. Sometimes it was a scary situation because there were a lot of times we
witness violence . We were consider smart kids, because we were in the higher modules in school.
Unfortunately there were times we got picked on because of our intelligence. We became family,
people really thought we were cousins. We just protected one another and our friends. When Kifano
had, he would share. The laughter that he brought made my transition so much easier knowing that I
have a friend like him.

I share this story because I think it emphasizes the kind of person Kifano was and still is. I think it also
shows that there should be no concern for this kind of thing to happen again. Thank you for your time in
reading this. I wanted to speak from the heart and hope you will forgive the informality of this letter. I
realize you have a huge amount of things to consider in this case, and I hope' haven't sounded like a
nagging friend. Thanks again for your attention.

Sincerely;

Latoya Mclean-Conyers
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 32 of 44




                EXHIBIT J
              Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 33 of 44




 Ebony S. Morczlnek
 Uhlandstr.45, 10719 Berlin, GERMANY     I   +49 173 2742784   I ebony.cambridge@gmail.com

June 22, 2019


Hon. Paul Engelmayer

United States District Judge
40 Foley Square

New York, NY 10007



Your Honor:


I am writing on behalf of Kifano Jordan, who is appearing before your court due to federal weapons
charges.


I am Mr. Jordan's older half-sister; we share the same father. Kifano has always been astute and hard-
working in the pursuit of his dreams. He has traveled the country and indeed the world to realize his goal
of becoming a music executive, an industry he joined only a few short years ago. On one of his travels,
he paid a surprise visit to one of my nephews, the son of another brother who lives in Trinidad & Tobago.
Due to distance, that brother cannot be a physical presence in his son's life. Kifano took the initiative to
be a father figure for this young man and would organize his business travel in order to see him on a
regular basis. On this instance, he found our nephew and his siblings in dire financial straits. He
immediately stepped in financially and rallied the rest of the family to come to their assistance with
clothing, food and moral support. Despite his commitments, he stayed in Virginia until the situation was
stabilized. This is but one example of how he has been a provider for his own children, the children in his
Brooklyn community and other members of our family.


I recognize and am saddened by his current situation; that his eagerness to succeed led him to the
nefarious side of business. I blame the situation on poor choices made after his mother emigrated from
Trinidad & Tobago to the United States when our father decided to remain married to my mother. Her
intentions were noble, but her long hours as a nurse and the absence of a male presence in the home left
him easy fodder for the gangs in Brooklyn. I believe that he is only now dealing with the anger and
loneliness from his formative years.
             Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 34 of 44



I have worked in sever;)1 settings including investment banking on Wall Street, leading leveraged buyouts

at a private equity firm, MBA studies at Harvard Business School, leadership positions at Lufthansa, Berlin

startups and billion-dollar telecommunications companies, as well as Board memberships at non-profits.

I have also worked with students as a lecturer on entrepreneurship at Bucerius Law School in Hamburg,

Germany as well as recruiting undergraduate students at Harvard, Howard and Spelman Universities in
the USA. I have been married for 11 years and have two sons of my own. I believe these diverse

experiences qualify me to comment that Kifano's drive and entrepreneurial acumen are rare. I fall on the

mercy of the court and beg for clemency in his sentencing. Please do not force him to waste his most

productive adult years away from his children, his extended family, and his community who all depend

on his support. Your forbearance will decide whether Kifano can become the next Jeff Bezos or Bill Gates.




Sincerely,




Ebony S. Morczinek




                                                                                                    Page 2
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 35 of 44




                EXIDBITK




                            .
         Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 36 of 44




Hon. Paul Engelmayer
United States District Judge
40 Foley Square
New York, New York 10007.


Dear Mr. Engelmayer,

While in this situation my brother is painted as a villan, ] personally
know him to be someone else. My older brother is my role model, he taught me a lot of life changing
lessons while never stepping out of who he really is, which is basically a voice or guardian to the
voiceless or defenseless around him. I know my brother to be that guy from his community to spend all
his pocket money buying ice-cream for all the young kids, to be that guy walking an elderly woman home
from the store with her groceries. His record label was the best thing that happened to his community,
through social media I saw it for myself. He became some one to look forward to in his community, he
became a true inspiration, basically saying to those that looked up to him such as myself, that the legal
way is better for us despite whatever circumstances our life may be in, because there wouldn't be peace in
your life if you can't legally enjoy the wealth that you seek to earn in life. To some it might sound as
though it's just a dream, but to any kid in his community it's exactly what they need to hear coming from
fatherless homes and being stuck on welfare.
For Me seeing his most recent mistake has been his biggest motivation for me in the sense that this is not
how you are going to act when you become successful because our success as a family is already
inevitable. My brother is so influential that I believe a conversation we had a few days before he got
arrested is gonna motivate me for the rest of my life and in turn become a positive influence for the
younger ones coming up around me.
Having shared this letter directly from my heart, I want to plead on Kitimo's behalf for a sort of leniency
in his sentencing. The streets of New York need more conscious adults that are trying to hustle and
motivate the youth away from a life of crime while being strong enough to grasp there attention in an
imperfect society.

Fawwaz Cambridge
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 37 of 44




                EXHIBITL
         Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 38 of 44




HonJudge Paul Engelmayer
United States District Judge
40 Foley Square
New York,New York 10007

Dear Hon.ludge Engelmayer :

I'm writing this letter on behalf of Kifano Jordan.lve known Mr.lordan for almost ten years.We have a
professional and a personal relationship.He has been an excellent mentor to me especially while I was in
college pursuing my business degree.MrJordan has been nothing but a positive influence and example of
a hardworking business owner in my interactions with him.We worked on many projects together and as
an inspiring struggling make up artist he advised me on some business ideas and how to become a
business own er.In working with Kifano I learned he is a very intelligent goal orientated,precise and
extremely hardwork ing.He has shown me nothing sholt of a professional proud entrepreneur .It saddened
me to hear his current state because that is not the Mr.lordan I know or worked with.The Mr.lordan I
know has given me job opportunities and advice that has been needed and well received.l just started my
passion by getting a studio and he would have been my first invited guest.If he has taken responsibi lity
for his actions it should be a consideration factor besides lhe positive things he has done.The MrJordan I
know cane and got me when I had no onc to depend on.The MrJordan I know bought all my brothers
candy for his fundraiser.He picked my little sister up when I had a final.He wiped my tears when my Pop
pop died so all I know of him is compassion,empathy and he's one of the funniest men I ever had the
pleasure of knowing.If and when he is released I'm sure he will continue to be that and more.

Best,
Sabre O'Neil
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 39 of 44




               EXHIBITM
         Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 40 of 44




Hon. Paul Engelmayer
United States District Judge
40 Foley Square
New York, New York 10007

Honorable Judge Engelmayer,

         My name is Michael Ortiz and I am a professional in the entertainment industry. I have known
Kifano Jordan for two years through work. In an industry where building relationships are vital,
friendships are also created. In the past year I have seen Kifano build an empire and bring the world
music that has changed people's lives. It can take a lifetime for someone to show mental, physical and
spiritual growth. For Kifano I saw growth within that year. I can also say that because of our friendship
Kifano has helped me become a better man. From understanding business strategies to seeing the
bigger picture in all situations, Kifano was the man who always listened. While I understand Kifano has
been convicted of a serious crime I believe he has already taken the steps towards becoming a better
man. I recently paid him a visit at Westchester County Correctional Facility and in that one hour I saw a
changed man . A man who was accepting of his mistakes and looking for a new opportunity in life
through God. I believe everyone deserves a chance to make a change in their life, God gave him his.

        At the end of the day Kifano would always remind me about the importance of family. Kifano, a
family man and father to 5 sons always reminds me that family is everything. No matter how much
success or stardom one can achieve, your love and support will always come from family. That is one key
element I always remind myself when times get tough. I'm thankful to have met Kifano and I look
forward building many more years of friendship in however God allows it to be.

Sincerely,
Michael Ortiz
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 41 of 44




                EXHIBITN
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 42 of 44




  Hon. Paul Engelmayer
  United States District Judge
  40 Foley Square
  New York, New York 10007




  Dear Judge Engelmayer,

  My name Is Dale Dickson. I've known Kifano Jordan for over 20 years, meeting him for the first time at the
  age of 12. For the past twenty years I've been employed.
  Ive spent a lot of time with Klfano over the years and was with him on a dally basis for most of my early
  205. We are both aware of the gravity of his crimes. We've had conversations since his arrest, he is full of
  remorse and regret and takes ownership of his actions. Yes his crimes are serious, but th is is not the man
  that I know. Being that I have spent a very long time with him on a daily basis for years, I'd like to give you
  a perspective that shows that he is more than the sum of the crimes he has committed .

  Myself, as a young adult I did not have any family support or guidance, Kifano became my mentor, a
  positive impact on my life and big part of the person I am today.
  He taught me I can accomplish anything if I give it 110%. He also taught me to believe in myself and have
  faith in myself.

  I've seen Kifano as a selfless, compassionate person for all the time I've known him. He helped me and
  my family, no matter what the situation. Over the past 20 years he supported me unconditionally. He
  helped me buy my first car and encouraged me to stay in school and graduate.

  But, the most important thing that Kifano has done for me was stopping me from joining the Bloods gang.
  Although, Kifano is a member of the Bloods, he has never ever glorified it or encouraged me or anyone
  else to become a member of the Bloods. Kifano has only deterred myself and many other young teens
  from getting involved with gangs.
  Kifano honestly never promoted or wanted me or anyone else to join the Bloods, he knew it was the
  wrong choice. Instead he only talked about all the bad things that come with it ilnd how nothing good
  comes from Joining a gang. Solely because of him I didn't Join the Bloods and I couldn't thank him enough
  for that. Without him pushing me away from gangs as a teen I wouldn't be the person I am today. Because
  of this I strongly believe Kifano saved my life by stopping me from joining the bloods.

  I am currently 33 years old. I own a successful business and I have no doubt In my mind that I wouldn't be
  in this position without Klfano's guidance and support.

   Klfano has made some bad decisions and poor choices and has deep remorse for the th ings he has done
  but he is not a bad person.

  Klfano Is a great father to his children, a family man, a good friend, a mentor and has a big heart. Who has
  done a lot of good for a lot of people and will always have my support. He will be sentenced the same
  time that his sons are in their fragile teens years, when they need that strong figure in their lives, like he
  never had. He was that figure In my life when I didn' t have anyone and helped me grow in my fragile teen
  years. He helped shaped me to be all the good that he is. And It hurts to see his sons not have that.

   I sincerely hope that you can find it in your heart to take into account the tremendous good that he has
  done a'nd understand that he is a positive person in many peoples lives. I'm not trying to justify his wrongs
  or say that all the good things he's done makes his crimes less serious than what they are . Kifano admits
  to his crimes he accepts and understands he will be sentenced for them. I'm writing this letter to ask you
  for leniency on his sentence, while I still understand that the decision is only yours. But I ask you to please
  think about me when you decide on his sentence, think about the young teen that Kifano wouldn't let join
  a gang, think about the young teen who Kifano encouraged to stay In school and think about a young man
  who has became a success story and not a statistic because of Kifano Jordan's guidance and unconditional
  support.




   Respectful,
  , Dale Dickson
Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 43 of 44




                EXHIBIT 0
         Case 1:18-cr-00834-PAE Document 270 Filed 08/23/19 Page 44 of 44




July 11,2019

Hon. Paul Englemayer
United States District Judge
40 Foley SquarNy NY 10007


Dear Judge Englemayer,


My name is Jude Joseph, previously Jude Stlouis, Jude Subayar. I am a cousin of Kifano
Jordan. I recognize that Kifano will be going before Judge Engelmayer for sentencing, but that is
not the Kifano I know, Kifano has always been a kissing I love you Aunty Jude person, May God
Protect and give favor at this time.

1 have been close to Kifano all his life, he was brought up by a very loving family. Anything his
mother Suzette could do for her children she did ; by sending him to good schools, to further his
education, and moving him to Indiana for a life out of the city to live with his aunt. My sister
who is also Kifano's godmother Patricia St Louis, his Aunt Lynette Jordan and his Grandmother
Ran Jordan all of whom have passed away, would also testify to the loving and kind hearted
nature of Kifano Jordan.

My fanily has lived at 1461 Carroll St Brooklyn NY 11213 for many years and owned a Hair
Salon Artistic Hair Studio located at 247 Parkside Ave, Brooklyn NY. When Kifano was
younger he would come the salon help out and learn business tactics that he later used in lift:.
Kifano owned several successful buisnesses and always gave back to his ommunity. My house in
Brooklyn was the house our family would celebrate many holidays together. Kifano would come
over and bring his friends and they were always happy and loving to each other. Kifano always
brought gifts and kisses to his family. We love him and his loving personality.

Kifano is a very intelligent person and can be a very helpful member of society. He is kind and
loving to his children and neighbors. May God be with him and have mercy on him at this time.


Thank You,

Jude Joseph
